Wood, J., (after stating the facts). As appellee, under the evidence, had no opportunity to ship under any other than a contract of limited liability, he was entitled to recover, under the decision of this court in St. Louis & S. F. Rd. Co. v. Wells, 81 Ark. 469. As the contract under which these shipments were made limited the liability of appellant to loss occurring while in its possession, and limited the damages to the amount stated in the contract, it was void in these particulars, and appellee was also entitled to recover under the doctrine of this court announced in St. Louis S. W. Ry. Co. v. Grayson, 89 Ark. 154; Kansas City S. Ry. Co. v. Carl, 91 Ark. 97, and Smeltzer v. St. Louis & S. F. Rd. Co., 158 Fed. Rep. 649. See also Chicago, R. I. & P. Ry. Co. v. Miles, 92 Ark. 573. Affirmed.